ROMANG, Judge:
Before April 10 of their third year of teaching the five Appellant teachers (Teachers) were given notice that they would not be offered a contract for the fourth, succeeding year. Arguing that since they were under contract to complete the third year, they had completed three years and were tenured under 70 O.S. 1971, § 622, since repealed and re-enacted, that they could not be terminated except for cause after a due process hearing. The District Court granted summary judgment to the Defendants. We affirm.
This appeal raises no substantive issue. The teachers had not “completed” three years of teaching when notified of non-re*411newal. The statute says “[t]he failure to renew a contract by the board of education of any teacher who has completed three (3) years shall not be effective ...Conversely, where the non-renewal occurs before the completion of three years it is effective. Appellants’ contention would reduce a three year probationary period to two years-a result clearly not intended. Until the third year is completed, limited by the statutory requirement that notice of non-renewal be given by April (70 O.S. 1971, § 6-101), the public employer represented by the board of education may decide whether to renew or not. It did so in this case and its action was timely and effective. Cf. Cavett v. Geary Board of Education, Okl., 587 P.2d 991 (1978), not squarely in point since the argument there was that the Board had resolved to issue a fourth year’s contract but changed its mind before April 10th. The Court held the announced intent to renew was not a contract and three years had not been completed.
The judgment of the District Court is affirmed.
AFFIRMED.
REYNOLDS, P. J., concurs.
BOX, J., not participating.